Citation Nr: 0921415	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  08-01 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable disability rating for service-
connected malaria.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1943 to January 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia that denied entitlement to a 
compensable disability rating for service-connected malaria.

In April 2008, VA received evidence in support of the 
Veteran's appeal.  This evidence was not previously 
considered by the agency of original jurisdiction (AOJ) in 
regard to the claim on appeal but was accompanied by a waiver 
of AOJ consideration.  The Board has accepted this additional 
evidence for inclusion into the record on appeal.  See 38 
C.F.R. § 20.800 (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected malaria is inactive and is 
without residuals such as liver or spleen damage.


CONCLUSION OF LAW

The criteria for a compensable disability rating for malaria 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.88(b), Diagnostic Code 
6304 (2008).



	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in November 2006, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for an increased 
rating for service-connected malaria.  The letter also 
satisfied the second and third elements of the duty to notify 
by informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the November 2006 letter.  

Adequate VCAA notice in increased rating cases requires: (1) 
that VA notify the claimant that, to substantiate such a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008).

The increased rating issue currently before the Board is 
entitlement to a compensable rating for service-connected 
malaria.  The November 2006 VCAA letter told the Veteran that 
to substantiate the claim he should submit evidence showing 
that the disability had worsened.  The relevant rating 
criteria, as outlined below, provide for disability ratings 
that are not necessarily based on specific measurements or 
test results.  To the extent that a specific test is used in 
rating malaria, the Veteran received and has submitted the 
results of that test.  In addition, the Veteran has been 
specifically notified by the Dingess criteria that evidence 
demonstrating the effect his disability has had on his 
employment would aid in substantiating his claim.  Moreover, 
the Veteran was specifically asked about the effect of his 
disability on his daily life and occupation during the 
December 2006 VA medical examination.  Thus, the Board finds 
the Veteran has had notice of the elements of Vazquez.  

Prejudicial error occurs in the context of VCAA notice only 
when such error affects "the essential fairness of an 
adjudication" or "has the natural effect of producing 
prejudice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Appellants must generally identify "with considerable 
specificity": (1) how the VCAA notice was defective; (2) what 
evidence the appellant would have provided or requested that 
VA obtain had VA fulfilled its notice obligations; and (3) 
how the lack of notice and evidence affected the essential 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. at []; see also Shinseki v. Sanders, 556 U.S. ___, No. 
07-1209 (2009) (holding that a party alleging defective VCAA 
notice has the burden of showing how the defective notice was 
harmful). 

In this case, the appellant has not alleged any prejudice 
resulting from inadequate VCAA notice.  Moreover, the record 
establishes that the essential fairness of the adjudication 
has not been compromised.

Furthermore, the Veteran received actual knowledge of the 
rating criteria in a December 2007 statement of the case 
(SOC).  A SOC cannot serve to provide VCAA compliant notice.  
Mayfield v. Nicholson, 444 F.3d 1328, 1332 (Fed. Cir. 2006).  
The SOC did, however, provide actual notice of the rating 
criteria and should have put a reasonable person on notice as 
to what was needed to substantiate entitlement to a higher 
rating.  The Veteran was not prejudiced by this defective 
notice, because he had years after the SOC to submit 
additional evidence, provide argument, and have a hearing.  
He thus had a meaningful opportunity to participate in the 
adjudication of his claim.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided a proper VA examination in December 
2006 for his service-connected malaria.

Where there is actual notice to VA that the appellant is 
receiving disability benefits from the Social Security 
Administration (SSA), VA has the duty to acquire a copy of 
the decision granting SSA disability benefits and the 
supporting medical documentation relied upon.  Baker v. West, 
11 Vet. App. 163 (1998); Hayes v. Brown, 9 Vet. App. 67 
(1996).   The Veteran in this case appears to be receiving 
SSA supplemental income (retirement); the Veteran has not 
asserted, and the evidence of record does not show, that he 
receives SSA disability benefits.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Malaria is rated as 100 percent disabling when it is an 
active disease.  38 C.F.R. § 4.88(b), Diagnostic Code 6304.  
Thereafter, residuals such as liver or spleen damage are 
rated under the appropriate system.  See 38 C.F.R. § 4.88(b), 
note following Diagnostic Code 6304.  The diagnosis of 
malaria depends on the identification of the malarial 
parasites in blood smears.  Id.  Relapses must also be 
confirmed by the presence of malarial parasites in blood 
smears.  Id.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Malaria

In a rating decision issued in June 1947, the Veteran was 
granted entitlement to service connection for malaria, and a 
10 percent disability rating was assigned effective as of 
February 1947.  In an August 1948 rating decision, the RO 
reduced the Veteran's disability rating from 10 percent to a 
noncompensable rating, effective October 1948.  A claim for 
an increased disability rating was received in November 2006 
and the Veteran was denied entitlement to an increased rating 
for service-connected malaria in the January 2007 rating 
decision now on appeal.  

The Veteran contends that his service-connected malaria is 
now active.  However, as shown below the medical evidence of 
record does not support the Veteran's claim for an increased 
disability rating for malaria.  

In December 2006 the Veteran received a VA medical 
examination in connection with his increased rating claim.  
The Veteran reported admission to multiple hospitals for 
fever, chills, and diarrhea but reported that he had had no 
actual diagnosis.  He further stated that he was not 
currently being treated for malaria, was asymptomatic at the 
time of the examination, and reported the symptom of malaise 
at a moderate level.  The Veteran stated there were no 
effects on his occupational performance or daily activities 
as a result of his service-connected malaria.  The examiner 
concluded that, at his professional level, he had never seen 
any recurrence of malaria 60 years after the original 
infection and that he could not readily find any such 
instances in a brief search of literature.  No further 
opinion was provided at that time.  

In January 2007 the Veteran was hospitalized with symptoms of 
rigors, fever, and chills.  The February 2007 discharge 
summary noted the Veteran had presented with similar symptoms 
one year prior, determined to be consequent to sepsis from 
impacted gallstones; he was treated at the time with 
empirical Tygacil and his symptoms were resolved.  The 
physicians in 2007 therefore resolved to treat the Veteran 
with the same medication and obtain blood cultures, blood 
smears, and an ultrasound of the gallbladder.  

Three blood cultures taken in 2007 were found to be negative.  
One smear for malaria was negative and, while others were 
taken, none were sent to the laboratory for testing.  The 
ultrasound showed multiple gallstones in the dependent 
portion of the gallbladder and there did not appear to be 
inflammation.  The discharge summary stated that the Tygacil 
worked "almost miraculous[ly]" and the Veteran's symptoms 
abated.  

The physician in 2007 therefore concluded that the Veteran 
most likely was septic from cholecystitis related to his 
cholelithiasis.  The physician stated that, while malaria 
does respond to some antibiotics which are not traditionally 
thought of as malaria treatment, he believed that the Veteran 
had sepsis of an unknown origin.  

The Veteran submitted a statement from a private family 
physician that appears to be dated November 19, 2007.  The 
statement, written on a prescription note, states the 
physician will be "glad to treat the Veteran's malaria as 
needed."  There is no indication that the statement was 
based on any current active symptoms.
  
In a November 2007 notice of disagreement the Veteran 
asserted that a treating physician diagnosed him with 
relapsing malaria during the 2007 hospitalization.  Careful 
review of those treatment notes shows the admitting diagnosis 
included "rule out malaria relapse" (in addition to rigors, 
rule out sepsis, rule out cholecystitis, post brain tumor 
with chronic brain damage, and hypothyroidism).  The 
discharge diagnosis listed "history of relapsing malaria" 
(in addition to sepsis, gallstones, brain damage from 
resection of a brain tumor, hypothyroidism, and intermittent 
diarrhea related to gallstones).  The progress notes at time 
of discharge stated the physician believed the Veteran to 
have been suffering from sepsis of unknown origin, although 
both the gallbladder and malaria would continue to be thought 
of as possibilities.  

As noted above, malaria is compensable when it is an active 
disease or if there are residuals from the disease.  38 
C.F.R. § 4.88(b), Diagnostic Code 6304.  While the 2007 
treating hospital physicians noted a reported history of 
relapsing malaria, there is no medical evidence of record 
that demonstrates a positive blood smear identifying malarial 
parasites or showing any residuals from the disease.  In 
fact, the medical evidence of record disproves active malaria 
in that multiple diagnostics were performed to detect malaria 
but all were negative.

In fact, the only evidence of active malaria is the Veteran's 
own statement describing his symptoms and attributing those 
symptoms to malaria.  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  Barr v. Nicholson, 21 
Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 
112 (1999); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone, 8 Vet. App. 
398, 405 (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay 
person may provide eyewitness account of medical symptoms).  
Further, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In this case, although the Veteran is competent to describe 
his malaria-like symptoms, actual medical evidence of record 
establishes those symptoms were not due to active malaria.  
Because the lay evidence is flatly contradicted by objective 
medical evidence it is not sufficient to trigger Jandreau. 

There is no evidence of active malaria at any time during the 
rating period, so "staged rating" is not warranted.  Hart, 
21 Vet. App. 505.

Entitlement to an extraschedular rating is a component of any 
claim for increased rating.  Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Because there is no evidence that the 
Veteran's service-connected malaria is symptomatic the Board 
finds that referral to the RO for extraschedular rating is 
not warranted at this time.  38 C.F.R. § 3.321.

As the preponderance of the evidence is against the claim for 
a compensable rating for malaria, the benefit-of-the-doubt 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to a compensable rating for service-connected 
malaria is denied.  



____________________________________________
John H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


